DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s Restriction Election of Group I (Claims 1 – 5 and 9 – 12) filed on 05/16/2022 and Applicant’s Supplemental Response filed on 05/24/2022 adding new Claim 14.  Claims 1 – 5, 9 – 12, and 14 are examined.

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1 – 5 and 9 – 12) in the reply filed on 05/16/2022 is acknowledged.
Claims 6 – 8 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/16/2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
7’ – Fig. 3A
A’ – Fig. 11B
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The use of the term Pilatus “PC-12” and “PC-21”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities:  
Para. [0044], last sentence “The support bracket 22 is attached to either or both the outer surfaces 8b of the duct 8 or inner surface 3a of the cowling 3” is believed to be in error for --The support bracket 22 is attached to either or both the outer surfaces [[8b]] 8a of the duct 8 or inner surface 3a of the cowling 3--.
Appropriate correction is required.


Claim Objections
Claims 1, 5, 9, and 14 are objected to because of the following informalities: 
Claim 1, ll. 2 – 3 “defining the opening into the engine ram-air intake duct” is believed to be in error for --defining [[the]] an opening into the 
Claim 1, ll. 5 – 6 “connected to the engine cowling forward of the cowling and ram-air inlet lip; wherein the engine ram-air inlet lip extends” is believed to be in error for --connected to [[the]] an engine cowling forward of the engine cowling and the ram-air inlet lip; wherein the 
Claim 1, ll. 7 – 8 “parallel to the centerline of the spinner, rearwardly and forwardly from the forwardmost point” is believed to be in error for --parallel to [[the]] a centerline of the spinner, rearwardly and forwardly from [[the]] a forwardmost point-- to avoid confusion about antecedant basis.
Claim 1, ll. 9 - 10 “divides the interior of the ram-air inlet lip” is believed to be in error for --divides [[the]] an interior of the ram-air inlet lip-- to avoid confusion about antecedant basis.
Claim 5, ll. 2 - 3 “maximum thickness or height of the section measured at the inlet throat is between 60% and 75% of the distance from the inlet lip face to the” is believed to be in error for --maximum thickness or height of [[the]] a section measured at [[the]] an inlet throat is between 60% and 75% of the distance from [[the]] an inlet lip face to the-- to avoid confusion about antecedant basis.
Claim 9, ll. 1 – 5 “incorporating a ram-air intake duct lip in accordance with Claim 10, wherein the surfaces of the cowling and intake duct in close proximity to the exhaust flow connections to the inlet lip are cooled by air flow from a plenum chamber within the cowling receiving cooling air from openings in the cowling” is believed to be in error for --incorporating a ram-air inlet lip in accordance with Claim 10, wherein [[the]] a surfaces of the engine cowling and ram-air intake duct in close proximity to [[the]] an exhaust flow connections to the ram-air inlet lip are cooled by air flow from a plenum chamber within the engine cowling receiving cooling air from openings in the engine cowling-- to avoid confusion about antecedant basis and to maintain consistency within the claim.
Claim 14, l. 2 “at least the forward portion” is believed to be in error for --at least [[the]] a forward portion-- to avoid confusion about antecedant basis.
Claim 14, l. 4 “a ram-air inlet lip defining the opening” is believed to be in error for -- a ram-air inlet lip defining [[the]] an opening-- to avoid confusion about antecedant basis.
Claim 14, ll. 5 - 6 “opening into the front end of the cowling and in fluid flow connection into the ram-air intake duct” is believed to be in error for --opening into [[the]] a front end of the engine cowling and in fluid flow connection into the engine ram-air intake duct-- to avoid confusion about antecedant basis and to maintain consistency within the claim.
Claim 14, l. 8 “from the cowling and being rotatively connected into the front end of the engine” is believed to be in error for --from the engine cowling and being rotatively connected into [[the]] a front end of the engine-- to avoid confusion about antecedant basis and to maintain consistency within the claim.
Claim 14, ll. 9 - 12 “wherein the engine ram-air inlet lip opens rearwardly through the cowling; a reference line extending parallel to the centerline of the spinner, rearwardly and forwardly from the forwardmost point of the ram-air inlet lip the reference line extending at a distance offset from the centerline of the spinner and dividing the interior of” is believed to be in error for --wherein the engine cowling; a reference line extending parallel to [[the]] a centerline of the spinner, rearwardly and forwardly from [[the]] a forwardmost point of the ram-air inlet lip the reference line extending at a distance offset from the centerline of the spinner and dividing [[the]] an interior of-- to avoid confusion about antecedant basis and to maintain consistency within the claim.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 11 contains the trademark/trade name Pilatus “PC-12” and “PC-21”.   Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a particular product, i.e., turboprop aircraft make and model number, accordingly, the identification/description is indefinite.  Claim 9 depends from Claim 10 and is indefinite for the same reason.
The term “in close proximity” in Claim 9 is a relative term which renders the claim indefinite. The term “in close proximity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The “surfaces of the cowling and intake duct in close proximity to the exhaust flow connections” has been rendered indefinite by the relative term “in close proximity”.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 depend from Claim 12.  Claim 12 recites “The engine cowlings for a multi-engine turboprop aircraft, each engine incorporating a ram-air intake duct of claim 1”.  Claim 11 recites “An inlet for the Pilatus PC-12 and 21 models incorporating the design elements specified in Claim 12”.  Claim 11 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to include all the limitations of the claim upon which it depends because the Pilatus “PC-12” and “PC-21” were single engine turboprop aircraft.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Claim 10 depends from Claim 11 and is indefinite for the same reason.
Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 depend from Claim 11.  Claims 10 and 11 both recite “An inlet for the Pilatus PC-12 and 21 models incorporating the design elements specified in Claim”.  Claim 10 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hall et al. (5,961,067) or, in the alternative, under 35 U.S.C. 103 as obvious over Hall et al. (5,961,067) in view of Abbott et al., “Summary of Airfoil Data”, National Advisory Committee for Aeronautics, Report No. 824, Langley Memorial Aeronautical Laboratory, Langley Field, Virginia, 1945, hereinafter “Abbott”.
Regarding Claim 1, Hall discloses, in Figs. 1 - 9, all the claimed limitations including an engine (58b – Fig. 5) for a turboprop powered aircraft (20 – Fig. 1) incorporating an engine ram air intake duct (46b – Fig. 5), the ram-air intake duct (46b) comprising a ram-air inlet lip (50b) defining the opening into the engine ram-air intake duct (46b), the ram-air inlet lip (50b) presenting a closed, ovoidal (Fig. 4), forward facing shape; a spinner (72b) and propeller blades (38) secured to the spinner (72b), the spinner (72b) being rotatively connected to the engine cowling (30b) forward of the cowling (30b) and ram-air inlet lip (50b); wherein the engine ram-air inlet lip (50b) extends rearwardly from a position rearward of the boundary of the spinner (72b) and cowling (30b, best seen in Fig. 5); a reference line (labeled in marked-up figures below) extending parallel to the centerline of the spinner (72b), rearwardly and forwardly from the forwardmost point (labeled) of the ram-air inlet lip (50b), extends at a distance below the centerline of the spinner (72b) and divides the interior of the ram-air inlet lip (50b) such that the portion within the inlet lip (50b) above the reference line parallel to the centerline of the spinner (72b) is smaller than the portion within the inlet lip below that reference line (best seen in enlarged portion of figures 5 below).



    PNG
    media_image1.png
    867
    1154
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    666
    1256
    media_image2.png
    Greyscale

Alternatively, if one of ordinary skill in the art would not have realized that Hall taught that the portion within the inlet lip above the reference line parallel to the centerline of the spinner was smaller than the portion within the inlet lip below that reference line.  Then Abbott teaches, on Pg. 136, the NACA 2412 airfoil profile that had a portion within the airfoil profile above a reference line (zero Y-axis through the forwardmost point) smaller than the portion within the airfoil profile below that reference line (zero Y-axis) when said NACA 2412 airfoil profile was flipped 180° around the reference line (zero Y-axis) to match the ram-air inlet lip profile of Hall.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hall with the flipped NACA 2412 airfoil profile of Abbott because all the claimed elements, i.e., the ram air intake duct having a ram-air inlet lip and the NACA 2412 airfoil profile, were known in the art, and one skilled in the art could have substituted the flipped NACA 2412 airfoil profile taught by Abbott for the ram-air inlet lip profile of Hall, with no change in their respective functions, to yield predictable results, i.e., the ram-air inlet lip having the flipped NACA 2412 airfoil profile would have had the portion within the inlet lip above the reference line parallel to the centerline of the spinner was smaller than the portion within the inlet lip below that reference line to facilitate avoiding flow separation so that the effective cross-sectional flow area of the ram-air intake duct was as close as possible to the actual cross-sectional flow area across the entire flight envelop.  Furthermore, the smaller portion within inlet lip above the reference line would have meant a larger gap between the exterior of the spinner and the top of the ram-air inlet lip to facilitate the turbulent air flowing off the spinner to flow through said larger gap instead of into the ram-air intake duct. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).

    PNG
    media_image3.png
    912
    1296
    media_image3.png
    Greyscale


Regarding Claim 14, Hall discloses, in Figs. 1 - 9, all the claimed limitations including an engine (58b – Fig. 5) for a turboprop powered aircraft (20 – Fig. 1), the engine comprising: an engine cowling (30b) surrounding at least the forward portion of the engine (58b – Fig. 5); an engine ram air intake duct (46b); a ram-air inlet lip (50b) defining the opening into the engine ram-air intake duct (46b), the ram-air inlet lip (50b) presenting an ovoidal (Fig. 4), forward-facing shape, attached to, and opening into the front end of the cowling (30b) and in fluid flow connection into the ram-air intake duct (46b); a spinner (72b) and propeller blades (38) secured to the spinner (72b), the spinner (72b) extending forwardly from the cowling (30b) and being rotatively connected into the front end of the engine (58b); wherein the engine ram-air inlet lip (50b) opens rearwardly through the cowling (30b, best seen in Fig. 5); a reference line (labeled in marked-up figures below) extending parallel to the centerline of the spinner (72b), rearwardly and forwardly from the forwardmost point (labeled) of the ram-air inlet lip (50b) the reference line extending at a distance offset from the centerline of the spinner (72b) and dividing the interior of the ram-air inlet lip (50b) closest to the spinner (72b) such that the interior portion of the inlet lip (50b) closest to the spinner (72b) such that the interior portion of the inlet lip (50b) closest to the spinner (72b) and parallel to the centerline of the spinner is smaller than the portion within the inlet lip further from the spinner, (best seen in enlarged portion of figures 5 below).
Alternatively, if one of ordinary skill in the art would not have realized that Hall taught that the interior portion of the inlet lip closest to the spinner such that the interior portion of the inlet lip closest to the spinner and parallel to the centerline of the spinner is smaller than the portion within the inlet lip further from the spinner.  Then Abbott teaches, on Pg. 136, the NACA 2412 airfoil profile that had a portion within the airfoil profile above a reference line (zero Y-axis through the forwardmost point) smaller than the portion within the airfoil profile below that reference line (zero Y-axis) when said NACA 2412 airfoil profile was flipped 180° around the reference line (zero Y-axis) to match the ram-air inlet lip profile of Hall.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hall with the flipped NACA 2412 airfoil profile of Abbott because all the claimed elements, i.e., the ram air intake duct having a ram-air inlet lip and the NACA 2412 airfoil profile, were known in the art, and one skilled in the art could have substituted the flipped NACA 2412 airfoil profile taught by Abbott for the ram-air inlet lip profile of Hall, with no change in their respective functions, to yield predictable results, i.e., the ram-air inlet lip having the flipped NACA 2412 airfoil profile would have had the interior portion of the inlet lip closest to the spinner and parallel to the centerline of the spinner being smaller than the portion within the inlet lip further from the spinner (below the reference line) to facilitate avoiding flow separation so that the effective cross-sectional flow area of the ram-air intake duct was as close as possible to the actual cross-sectional flow area across the entire flight envelop.  Furthermore, the smaller interior portion closest to the spinner would have meant a larger gap between the exterior of the spinner and the top of the ram-air inlet lip to facilitate the turbulent air flowing off the spinner to flow through said larger gap instead of into the ram-air intake duct. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 – 5 and 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (5,961,067) in view of Abbott et al., “Summary of Airfoil Data”, National Advisory Committee for Aeronautics, Report No. 824, Langley Memorial Aeronautical Laboratory, Langley Field, Virginia, 1945, hereinafter “Abbott”.
Re Claims 2 and 3, Hall or alternatively, Hall, i.v., Abbott, teaches the invention as claimed and as discussed above; except, (Claim 2) wherein the maximum thickness or height of the portion above the reference line is less than 40% of the total thickness of the ram-air inlet lip and (Claim 3) wherein the maximum thickness or height of the portion above the reference line at the duct throat, is greater than 25%.  Abbott further teaches, in the flipped NACA 2412 profile (marked-up above) that the maximum thickness or height of the portion above the reference line was around 35% which was within the claimed range of less than 40% of the total thickness of the ram-air inlet lip and greater than 25%.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hall with the flipped NACA 2412 airfoil profile of Abbott because all the claimed elements, i.e., the ram air intake duct having a ram-air inlet lip and the NACA 2412 airfoil profile, were known in the art, and one skilled in the art could have substituted the flipped NACA 2412 airfoil profile taught by Abbott for the ram-air inlet lip profile of Hall, with no change in their respective functions, to yield predictable results, i.e., the ram-air inlet lip having the flipped NACA 2412 airfoil profile would have had the portion within the inlet lip above the reference line parallel to the centerline of the spinner was smaller than (about 35% of total thickness) the portion within the inlet lip below the reference line (about 65% of total thickness) to facilitate avoiding flow separation so that the effective cross-sectional flow area of the ram-air intake duct was as close as possible to the actual cross-sectional flow area across the entire flight envelop.  Furthermore, the smaller portion within inlet lip above the reference line would have meant a larger gap between the exterior of the spinner and the top of the ram-air inlet lip to facilitate the turbulent air flowing off the spinner to flow through said larger gap instead of into the ram-air intake duct. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).
Re Claim 4, Hall, i.v., Abbott, teaches the invention as claimed and as discussed above; except, wherein the maximum thickness or height of the portion above the reference line at the duct throat, is between 25% and 35% of the inlet intake air opening height (opening vertical dimension) measured at the location of the inlet duct throat.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device; MPEP 2144.04(IV)(A).
Since the only difference between Hall, i.v., Abbott, and the claimed invention is the relative dimensions of the claimed ram-air intake duct [maximum thickness or height of the portion above the reference line at the duct throat, is between 25% and 35% of the inlet intake air opening height (opening vertical dimension) measured at the location of the inlet duct throat] and a ram-air intake duct having the claimed relative dimensions would not perform differently than the prior art device, the claimed ram-air intake duct was not patentably distinct, i.e., obvious, from the prior art device.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hall, i.v., Abbott, to have the maximum thickness or height of the portion above the reference line at the duct throat, is between 25% and 35% of the inlet intake air opening height (opening vertical dimension) measured at the location of the inlet duct throat because the only difference between the ram-air intake duct of Hall, i.v., Abbott, and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the ram-air intake duct of Hall, i.v., Abbott.
Note 1:  The Supreme Court held in Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”); MPEP 2144.05(II)(A).
Re Claim 5, Hall, i.v., Abbott, teaches the invention as claimed and as discussed above; except, wherein the maximum thickness or height of the section measured at the inlet throat is between 60% and 75% of the distance from the inlet lip face to the location of the inlet throat.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device; MPEP 2144.04(IV)(A).
Since the only difference between Hall, i.v., Abbott, and the claimed invention is the relative dimensions of the claimed ram-air intake duct [the maximum thickness or height of the section measured at the inlet throat is between 60% and 75% of the distance from the inlet lip face to the location of the inlet throat] and a ram-air intake duct having the claimed relative dimensions would not perform differently than the prior art device, the claimed ram-air intake duct was not patentably distinct, i.e., obvious, from the prior art device.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hall, i.v., Abbott, to have the maximum thickness or height of the section measured at the inlet throat is between 60% and 75% of the distance from the inlet lip face to the location of the inlet throat because the only difference between the ram-air intake duct of Hall, i.v., Abbott, and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the ram-air intake duct of Hall, i.v., Abbott.  Refer to Note 1 in the Claim 4 rejection above.
Re Claim 12, Hall, i.v., Abbott, teaches the invention as claimed and as discussed above, and Hall further teaches, in Figs. 1 – 3, engine cowlings for a multi-engine (two shown) turboprop aircraft (20), each engine incorporating a ram-air intake duct (46a and 46b) of Claim 1.
Re Claims 11 and 10, [Refer to the 112(b) and 112(d) rejections above.] Hall, i.v., Abbott, teaches the invention as claimed and as discussed above, except (Claim 11) an inlet for the Pilatus PC-12 and 21 models incorporating the design elements specified in Claim 12 and (Claim 10) an inlet for the Pilatus PC-12 and 21 models incorporating the design elements specified in Claim 11.  Examiner takes Official Notice that the Pilatus PC-12 and Pilatus PC-21 were both single engine turboprop aircraft.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the air intake duct of a Pilatus PC-12 aircraft or Pilatus PC-21 aircraft with the ram-air intake duct of Hall, i.v., Abbott, because all the claimed elements, i.e., the ram-air intake duct having a ram-air inlet lip and the Pilatus PC-12 or PC-21 aircraft having a single air intake duct, were known in the art, and one skilled in the art could have substituted the ram-air intake duct taught by Hall, i.v., Abbott, for the air intake duct of the Pilatus PC-12 or PC-21 aircraft, with no change in their respective functions, to yield predictable results, i.e., the ram-air intake duct would have facilitated ingesting high speed ambient air and reducing the air speed thereby reducing a portion of said high speed air into increased pressure (ram compression) at the end of said intake duct, i.e., inlet end of the compressor. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (5,961,067) in view of Abbott et al., “Summary of Airfoil Data”, National Advisory Committee for Aeronautics, Report No. 824, Langley Memorial Aeronautical Laboratory, Langley Field, Virginia, 1945, hereinafter “Abbott” as applied to Claim 10 above, and further in view of Poisson et al. (10,428,733) in view of Heuberger (4,406,431) in view of Ibanez et al., “Case Study of the Installation of the A400M Engine Control Unit”, 8th European Conference for Aeronautics and Space Sciences (EUCASS), July 1 – 4, 2019, hereinafter “Ibanez”.
Re Claim 9, Hall, i.v., Abbott, teaches the invention as claimed and as discussed above, including an engine cowling for a turboprop aircraft incorporating a ram-air intake duct lip in accordance with Claim 10.  Hall, i.v., Abbott, teach a cowling having a ram-air intake duct lip, i.e., base device, upon which the claimed invention can be seen as an improvement.  Hall, i.v., Abbott, as discussed above, is silent on wherein the surfaces of the cowling and intake duct in close proximity to the exhaust flow connections to the inlet lip are cooled by air flow from a plenum chamber within the cowling receiving cooling air from openings in the cowling.
	Poisson teaches, in Fig. 4 and Col. 5, ll. 15 – 35, a similar turboprop ram-air intake duct lip (118) having exhaust flow connection to a de-icing system (146) located within the inlet lip.  Heuberger teaches, Abstract and Figs. 1 – 5, a similar turboprop ram-air intake duct lip (26) having exhaust flow connection (28, 44) to a de-icing system (Fig. 5).  Ibanez teaches, in Fig. 1 on Pg. 2, a similar turboprop engine having a plenum chamber (airspace between cowling and engine) within the cowling receiving cooling air from openings (ventilation scoops) in the cowling.
Thus, improving a particular device (cowling having a ram-air intake duct lip), based upon the teachings of such improvement in Poisson, Heuberger, and Ibanez would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying these known improvement techniques in the same manner to the cowling having a ram-air intake duct lip of Hall, i.v., Abbott, and the results would have been predictable and readily recognized, that integrating cooling air openings (ventilation scoops) in the cowling would have facilitated cooling air flowing into the plenum defined between the cowling and the turboprop engine to cool all the surfaces, e.g., cowling surfaces and intake duct surfaces and exhaust flow connection surfaces, to avoid overheating any structures located inside the cowling.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see attached Notice of References Cited.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741